Citation Nr: 1732161	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an aneurysm.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to service connection for loss of skull, status post craniectomy. 

4.  Entitlement to service connection for back disability. 

5.  Entitlement to service connection for bilateral lower extremity neurological disability, claimed as poor circulation in the feet, neuropathy and sciatic nerve disability.  

6.  Entitlement to service connection for bilateral shoulder disability, claimed as bursitis and shoulder muscle injury. 

7.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and C.J.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Veteran testified at a Central Office hearing before a Veterans Law Judge who is no longer employed with the Board.  A transcript of the hearing is of record.  In August 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

As noted in the Introduction, in May 2015, the Veteran testified at a hearing that was conducted by a Veterans Law Judge who is no longer employed at the Board.  In April 2017, the Board sent the Veteran a letter asking whether he desired another hearing before a Veterans Law Judge.  38 C.F.R. § 20.704, 20.707 (2016).  In May 2017, the Veteran responded that he wished to attend a video teleconference hearing at the RO in Columbia, South Carolina, because he had recently moved there.  See May 2017 Correspondence.  Therefore, the appeal must be remanded to the AOJ for the scheduling of a Board video conference hearing at the RO in Columbia, South Carolina.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO in Columbia, South Carolina, in accordance with his May 2017 request, notifying him and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




